DETAILED ACTION
This is a first office action in response to application no. 17/164,502 filed on February 1, 2021 in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The non-statutory double where the conflicting claims are not identical, but at least one examined application patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of U.S. Patent no. 10,939,112.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application and claims 1-24 of referenced Patent are drawn to the same invention. 
A close look at the instant application will show that claim 1, for example, calls for dividing a picture to be encoded into a plurality of slices; grouping the slices contained in the picture into a plurality of slice sets, each slice set containing one or more of the slices; and encoding the slices in the slice sets to get a coded bit stream of the picture, wherein the encoding the slices in the slice sets comprises: encoding a slice syntax element of a first slice in a current slice set of the plurality of slice sets, wherein the slice syntax element is quantization parameter information; and using the slice syntax element of the first 
Similarly, claim 1 of US Patent no. 10,939,112 calls for dividing a picture to be encoded into a plurality of slices; grouping the slices contained in the picture into a plurality of slice sets, each slice set containing one or more of the slices; and encoding the slices in the slice sets to get a coded bit stream of the picture, wherein the encoding the slices in the slice sets comprises: encoding a slice set syntax element for a first slice in a current slice set of the plurality of slice sets, wherein the slice set syntax element is quantization parameter information; and using the slice set syntax element as a slice set syntax element of a second slice without encoding a new slice set syntax element for the second slice, wherein the second slice is in the current slice set and after the first slice.

Further, claim 7 of the instant calls for a video decoding method, comprising: obtaining a slice set syntax element of a first slice in a current slice set from a bit stream; decoding the first slice with the slice set syntax element; decoding a second slice with the slice set syntax element, wherein the second slice is in the current slice set and after the first slice.

Similarly, claim 18 of the cited patent calls for a video decoding method, comprising: obtaining slice and slice set division information from a bit stream to be decoded; and decoding the bit stream according to the obtained slice and slice set division information, wherein the obtaining the slice and slice set division information in the bit stream comprises: obtaining a slice set enable flag from one of the group consisting of a picture header, a sequence header, a slice header and a macroblock header of the bit stream, which indicates whether the slice sets are divided in coding of a current picture in the bit stream to be decoded;  and obtaining the slice and slice set division information in the bit stream after determining that the current picture is divided into the slice sets.

Dependent claims 2-6, 8-15, 17-18 are rejected based upon their dependency to the rejection of independent claims 1, 7 and 16.


The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.




6.	Claims 1 and 4-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yin et al. (US Patent Application Publication no. 2010/0158135).

Regarding claims 1 and 16, Yin discloses a non-transitory storage medium (See Yin [0011]) and  video coding method, comprising: dividing a picture to be encoded into a plurality of slices (See Yin, [0006]); grouping the slices contained in the picture into a plurality of slice sets (See Yin [0006]), each slice set containing one or more of the slices (See Yin [0006] Note that the slice group is a slice set); and encoding the slices in the slice sets to get a coded bit stream of the picture (See Yin [0007]), wherein the encoding the slices in the slice sets comprises: encoding a slice syntax element of a first slice in a current slice set of the plurality of slice sets (See Yin [0006] and [0011]), wherein the slice syntax element is quantization parameter information (See Yin [0068]); and using the slice syntax element of the first slice as a slice syntax element of a second slice without encoding a new slice syntax element for the second slice, wherein the second slice is in the current slice set and after the first slice (See Yin [0041], [0064] and [0067]).

As per claim 7, 13 and 14 Yin discloses a non-transitory computer readable medium (See Yin [0011]), processing circuit and a video decoding method (See Yin [0002]), comprising: obtaining a slice syntax element of a first slice in a current slice set from a bit stream (See Yin [0007]-[0009]), wherein the slice syntax element comprises quantization parameter information (See Yin [0041] and [0045]); decoding the first slice with the slice syntax element of the first slice (See Yin [0008]-[0009]); decoding a second slice with the slice syntax element of the first slice, wherein the second slice is in the current slice set and after the first slice (See Yin [0009]).

As per claim 15, Yin further teaches the decoder as noted above in the rejection of claim 7.

As per claims 4, 8 and 17, Yin further discloses the first slice as the initial slice of the set (See Yin [0049).

As per claim 5, Yin further discloses encoding information indicating the slice syntax element is present in the current slice (See [0008]).

As per claims 6, 9 and 18, Yin further teaches parameter indicating use of a designated quantization matrix for the first slice (See Yin [0067]-[0069]).

As per claims 10-12, Yin further discloses a non-transitory CRM along with processor for executing the method in Yin [0011].

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. (US Patent no. 7436888) teaches method and apparatus for redundant images encoding and decoding.
He (US Patent no. 7924925) teaches flexible macroblock ordering with reduced data traffic and power consumption.
MacInnis (US Patent Application Publication no. 2004/0066852) teaches system, method and apparatus for decoding flexible ordered macroblocks.
Regunathan et al. (US Patent Application Publication no. 2005/0053158) teaches slice-layer in video codec.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424